Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are pending and have been examined.
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on parent application 16590820 filed on 07/14/2021 which claims foreign benefit based on KR10-2019-0031774 filed on 03/20/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20180294331 A1 – hereinafter Cho) in view of Mochizuki et al. (US 20190348403 A1 – hereinafter Mochizuki).
	Regarding Claim 1, Cho teaches a method of manufacturing an integrated circuit device (see the entire document; Fig. 19 in view of Figs. 7-18 and 20A/20B; specifically, [0041]-[0101], and as cited below), comprising:

    PNG
    media_image1.png
    291
    430
    media_image1.png
    Greyscale

Cho – Fig. 19
forming a fin-type active area (FA; Fig. 19 – [0112] - “fin-type active region FA”)  protruding from a substrate (102 – [0103] – “substrate 102”) and having a fin top surface (top surface of FA), and a nanosheet stack (NSS ={N1, N2, N3} – [0098] – “plurality of nano-sheet stack structures NSS”) facing the fin top surface at a location apart from the fin top surface (that is, NSS is above top surface of FA) and comprising a plurality of nanosheets ({N1, N2, N3} – [0116] – “NSS including the plurality of nano-sheets N1, N2, and N3”); 
forming an anti-punch-through recess ({141R, 141R-1} – [0098] – “a sheet recess region 141R” – see Fig. 13; [0099] – “a surface recess region 141R-1”) comprising a bottom surface thereof at a level lower than a level of the fin top surface (that is, bottom of 141R-1 is at a level lower than a level of the fin top surface of FA) by etching the fin-type active area on one side of the nanosheet stack (see [0098]-[0100]); 
forming a semiconductor layer (143 – [0100] – “a source/drain protection layer 143….. the source/drain protection layer 143 may be a silicon layer”) filling the anti-punch-through recess (143 fills recesses 141R and 141R-1 – See Fig. 14 and [0100]-[0101]) and covering a side wall of at least one of the plurality of nanosheets ([0101-  “source/drain protection layer 143 on a sidewall of the plurality of nano-sheets N1, N2, and N3”); and 
forming a source/drain region (162A – [0102] – “a semiconductor layer 162A to be used in forming the source/drain region 162” – see Fig. 15) on the semiconductor layer (143), the source/drain region comprising a material different from a material of the semiconductor layer ([0041] teaches source/drain region 162 may include SiC and [0100] teaches 143 may be a silicon layer – therefore, different).  
While Cho teaches 143 is a source/drain protection layer ([0101] – “source/drain protection layer 143”), Cho as applied above does not expressly disclose the semiconductor layer (143) is an anti-punch-through layer.
However, in a related art, Mochizuki teaches a lower epitaxial layer 160 is grown in a recess 130 on which a source/drain region 165 is grown as shown in Fig. 8. Mochizuki also teaches in [0018] forming of lower epitaxial regions under source/drain regions provides electrical isolation to prevent source/drain shorts and parasitic leakage and furthermore teaches in [0002] that epitaxially grown doped source/drain regions in recessed portions of a semiconductor substrate can lead to source/drain punch-through through parasitic channel portions under the gates in nanosheet devices. Therefore, Mochizuki’s lower epitaxial layer 160 is an anti-punch through layer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an anti-punch through layer under a source/drain region as taught by Mochizuki into Cho.
An ordinary artisan would have been motivated to integrate Mochizuki structure into Cho structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have formed an anti-punch through layer “to improve isolation in order to prevent such source/drain shorts and reduce parasitic leakage for nanosheet structures” – Mochizuki – [0002].
Regarding Claim 2, the combination of Cho and Mochizuki teaches claim 1 from which claim 2 depends. Additionally, Mochizuki’s anti-punch-through semiconductor layer maybe formed of undoped layer (Mochizuki – [0043] – “The lower epitaxial layers 160 are undoped”).
But, Cho does not expressly disclose the source/drain region is formed of a dopant-doped semiconductor layer.
However, Mochizuki teaches the source/drain region 165 formed over the anti-punch through layer 160 is doped (Mochizuki – [0043] – “a doping of source/drain regions 165”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the doping of source/drain region is formed of a dopant-doped semiconductor layer as taught by Mochizuki into Cho.
An ordinary artisan would have been motivated to integrate Mochizuki into Cho structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form doped source/drain regions for the obvious benefit of forming anti-punch through layer under the source/drain layer since the lower epitaxial layer is undoped and the source/drain layer is doped (Mochizuki – [0027] - “The undoped, carbon (C), or counter-doped lower epitaxial regions form electrically isolated regions which prevent shorts with channel portions of the substrate and reduce parasitic leakage for nanosheet structures”).
Regarding Claim 3, the combination of Cho and Mochizuki teaches claim 1 from which claim 3 depends.
But, Cho does not expressly disclose wherein, in the forming of the anti-punch-through semiconductor layer, the anti-punch-through semiconductor layer is formed of a semiconductor layer doped with a first conductivity type, and in the forming of the source/drain region, the source/drain region is formed of a semiconductor layer doped with a second conductivity type that is opposite to the first conductivity type.
However, Mochizuki teaches the anti-punch through layer 160 and the source/drain layer 165 are oppositely doped (Mochizuki – [0043] – “If counter-doped, the doping of the lower epitaxial layers 160 is the opposite of a doping of source/drain regions 165”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the wherein, the anti-punch through layer and the source/drain layer are counter-doped as taught by Mochizuki into Cho.
An ordinary artisan would have been motivated to integrate Mochizuki into Cho structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form doped source/drain regions for the obvious benefit of forming anti-punch through layer under the source/drain layer since the lower epitaxial layer is undoped and the source/drain layer is doped (Mochizuki – [0027] - “The undoped, carbon (C), or counter-doped lower epitaxial regions form electrically isolated regions which prevent shorts with channel portions of the substrate and reduce parasitic leakage for nanosheet structures”).
Regarding Claim 5, the combination of Cho and Mochizuki teaches the method of claim 1, wherein, in the forming of the anti-punch-through recess, the anti-punch-through recess is formed to extend to a bottom portion of the nanosheet stack (Cho – Fig. 13 shows recess 141R-1 is below nanosheet stack NSS), and in the forming of the anti-punch-through semiconductor layer, the anti-punch-through semiconductor layer is formed to extend to the bottom portion of the nanosheet stack (Cho – Fig. 14 shows semiconductor 143 [in recess 141R-1] is below nanosheet stack NSS).

Regarding Claim 6, Cho teaches a method of manufacturing an integrated circuit device (see the entire document; Fig. 19 in view of Figs. 7-18 and 20A/20B; specifically, [0041]-[0101], and as cited below), comprising:
forming a fin-type active area (FA; Fig. 19 – [0112] - “fin-type active region FA”) protruding from a substrate (102 – [0103] – “substrate 102”), extending in a first horizontal direction (that is, x-direction), and having a fin top surface top surface of FA); 
forming a pair of nanosheet stacks (right two (NSS ={N1, N2, N3}) facing the fin top surface at a location apart from the fin top surface (plurality of NSS are above top surface of FA), the pair of nanosheet stacks (NSS) each comprising a plurality of nanosheets having vertical distances different from each other from the fin top surface (that is, N1, N2 and N3 having different vertical distances from each other as shown in Fig. 19); 
forming an anti-punch-through recess ({141R, 141R-1} – [0098] – “a sheet recess region 141R” – see Fig. 13; [0099] – “recess region 141R-1”) comprising a bottom surface thereof at a level lower than a level of the fin top surface (that is, bottom of 141R-1 is at a level lower than a level of the fin top surface of FA) by etching the fin-type active area between the pair of nanosheet stacks (see [0098]-[0100]); 
forming a semiconductor layer (143 – [0100] – “a source/drain protection layer 143….. the source/drain protection layer 143 may be a silicon layer”) filling the anti-punch-through recess (143 fills 141R and 141R-1 – See Fig. 14 and [0100]-[0101]; 
forming a source/drain region (162A – [0102] – “a semiconductor layer 162A to be used in forming the source/drain region 162” – see Fig. 15) on the semiconductor layer (143), the source/drain region comprising a material different from a material of the semiconductor layer ([0041] teaches source/drain region 162 may include SiC and [0100] teaches 143 may be a silicon layer – therefore, different); and 
a pair of gate structures (150) respectively covering the pair of nanosheet stacks (that is, plurality of 150 on top of plurality of NSS) and extending in a second horizontal direction perpendicular to the first horizontal direction (as is seem from the cross-sectional view of Fig. 19, FA (which is parallel to 102) extends horizontally from left to right of the page and gate structures (150) also extends horizontally but into the page. Therefore, the FA and gate structures (150) are parallel to each other).
While Cho teaches 143 is a source/drain protection layer ([0101] – “source/drain protection layer 143”), Cho as applied above does not expressly disclose the semiconductor layer (143) is an anti-punch-through layer.
However, in a related art, Mochizuki teaches a lower epitaxial layer 160 is grown in a recess 130 on which a source/drain region 165 is grown as shown in Fig. 8. Mochizuki also teaches in [0018] forming of lower epitaxial regions under source/drain regions provides electrical isolation to prevent source/drain shorts and parasitic leakage and furthermore teaches in [0002] that epitaxially grown doped source/drain regions in recessed portions of a semiconductor substrate can lead to source/drain punch-through through parasitic channel portions under the gates in nanosheet devices. Therefore, Mochizuki’s lower epitaxial layer 160 is an anti-punch through layer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of an anti-punch through layer under a source/drain region as taught by Mochizuki into Cho.
An ordinary artisan would have been motivated to integrate Mochizuki structure into Cho structure in the manner set forth above for, at least, this integration will enable one skilled in the art to have formed an anti-punch through layer “to improve isolation in order to prevent such source/drain shorts and reduce parasitic leakage for nanosheet structures” – Mochizuki – [0002].
Regarding Claim 7, the combination of Cho and Mochizuki teaches the method of claim 6, wherein  the anti-punch-through semiconductor layer (Cho 143) is in contact with the source/drain region (162A), and a lowermost level of an interface between the anti-punch-through semiconductor layer and the source/drain region is equal to or lower than the level of the fin top surface (Cho interface of 143 [in recess 141R-1] and 162A is at a same level of top surface of FA as seen in Fig. 19).  
Regarding Claim 8, the combination of Cho and Mochizuki teaches the method of claim 6, wherein the anti-punch-through semiconductor layer (Cho 143) is in contact with the source/drain region (162A), and a lowermost level of an interface between the anti-punch-through semiconductor layer and the source/drain region is higher than the level of the fin top surface (Cho interface of 143 [in recess 141R] and 162A is at a higher level of top surface of FA as seen in Fig. 19).  
Regarding Claim 9, the combination of Cho and Mochizuki teaches the method of claim 6, wherein the anti-punch-through semiconductor layer further comprises a second portion in contact with a side wall of at least one of the pair of nanosheet stacks (Cho [0101-  “source/drain protection layer 143 on a sidewall of the plurality of nano-sheets N1, N2, and N3”).  
Regarding Claim 10, the combination of Cho and Mochizuki teaches claim 6 from which claim 10 depends.
But, the combination does not expressly disclose wherein the source/drain region comprises a semiconductor layer doped with a first dopant of a first conductivity type, and the anti-punch-through semiconductor layer comprises one selected from an undoped semiconductor layer and a semiconductor layer doped with a second dopant of a second conductivity type that is opposite to the first conductivity type.
However, Mochizuki teaches the anti-punch through layer 160 and the source/drain layer 165 are oppositely doped (Mochizuki – [0043] – “If counter-doped, the doping of the lower epitaxial layers 160 is the opposite of a doping of source/drain regions 165”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the wherein, the anti-punch through layer and the source/drain layer are counter-doped as taught by Mochizuki into Cho.
An ordinary artisan would have been motivated to integrate Mochizuki into Cho structure in the manner set forth above for, at least, this integration will enable one skilled in the art to form doped source/drain regions for the obvious benefit of forming anti-punch through layer under the source/drain layer since the lower epitaxial layer is undoped and the source/drain layer is doped (Mochizuki – [0027] - “The undoped, carbon (C), or counter-doped lower epitaxial regions form electrically isolated regions which prevent shorts with channel portions of the substrate and reduce parasitic leakage for nanosheet structures”).
Allowable Subject Matter
       Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Regarding claim 4: after forming the anti-punch-through semiconductor layer and before forming the source/drain region, exposing a side wall of one of the at least two nanosheets except for the first nanosheet by modifying the anti-punch-through semiconductor layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898